Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, line 3, the term “that is” should be replaced with  “wherein”, “whereby” or “such that” to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, “the bottom plate” is indefinite for lacking sufficient antecedent basis in the claims because a lower plate was previously recited in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U. S. Patent Application Publication No. 2010/0086395).
Regarding claim 1, Li discloses  fluid dynamic-pressure bearing set for a fan (FIG.’s 2 & 3, Abstract) comprising: 
a casing 3 (para. 0020) having a hollow inner space (shown); 
a seat 31 (Id., “bearing housing 31”) integrally formed with the casing 3; 
the seat including a lower plate, and a hollow cylinder 311 (para. 0021, end with opening) extended from the lower plate of the seat 31; 

a bearing 4 being installed around an inner periphery of the cylinder 311 of the seat 31 (as shown); 
a motor coil 6 (para. 0022) installed around an outer periphery of the cylinder 311 of the seat 31; 
a rotary shaft 51 (para. 0020) installed in an axial center of the bearing 4; 
and a fan blade set 5 installed at an upper portion of the rotary shaft 51 (shown); 
the upper portion of the rotary shaft 51 protruding out of the bearing 4 (shown);
and wherein a recess (proximate 512) is formed on the lower plate of the seat 31 and does not penetrate the bottom of the seat 31 (shown); and the recess is positioned between the friction sheet 511 and an inner wall of the seat 31 (refer to an Annotated copy of Li FIG. 3 attached below, as shown and indicated).

    PNG
    media_image1.png
    657
    770
    media_image1.png
    Greyscale

Annotated Li FIG. 3 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record either alone or in combination does not teach or fairly suggest the fluid dynamic bearing set for a fan as recited in claim 1 further wherein a bottom side of a bottom wall of the lower plate of the seat is formed with an indication which indicates a position of the recess, that is the indication is positioned at an opposite side of the recess.
There is no nexus in the prior art that contemplates modifying the applied art with an indication for the position of the recess other than the teachings of the instant invention.  This arrangement allows inspection of the assembled fit and alignment of the sealed bearing for contact with the rotary shaft using an electrical wire. 
Claim 3 depends from claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746